                                            Case 3:20-cv-09398-SI Document 8 Filed 02/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN DANIEL D'ARCY,                            Case No. 20-cv-09398-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     SAN QUENTIN STATE PRISON,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice for failure to pay the filing fee or file an in forma

                                  14   pauperis application.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: February 23, 2021

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
